DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0051439, filed on 04/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 and 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Eric Strianese (Registration Number 66,665) on February 17, 2022.

Please replace the claims as follows:

1. (currently amended) An operating method of a memory controller, comprising: 

generating encrypted intermediate data by encrypting plaintext data using the random 5value; and 
storing the seed and the intermediate data in a memory device, wherein ciphertext data is generated using the seed and the intermediate data based on Ring Learning with Error (RLWE) [[.]];
after storing the seed and the intermediate data in the memory device, reading the seed and the intermediate data from the memory device; 
regenerating a random value using the read seed; 
33generating RLWE-based ciphertext data using the regenerated random value and the read intermediate data; and 
generating additional plaintext data by decrypting the generated ciphertext data.


8. (canceled)

9. (currently amended) An operating method of a memory controller, comprising:
generating a random value using a seed, wherein the seed is an address corresponding to user data or plaintext data obtained by encoding the user data;
generating encrypted intermediate data by encrypting the plaintext data using the random
value; and
storing the intermediate data in an area corresponding to the address in a memory device, wherein ciphertext data is generated using the seed and the intermediate data based on Ring Learning with Error (RLWE), and
the seed is not stored in the memory device [[.]];
after storing the intermediate data in the memory device,
receiving a command instruction to read the intermediate data stored in the area corresponding to the address;
reading the intermediate data stored in the area corresponding to the address from the memory device;
regenerating a random value using the address as an additional seed; and
generating additional plaintext data by performing a decryption operation using the regenerated random value and the read intermediate data.

10. (canceled)
14. (canceled)
15. (canceled)
16. (canceled)
17. (canceled)
18. (canceled)
19. (canceled)


Allowable Subject Matter
Claims 1-7, 9, 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.


Gentry, U.S. Pub. Number 2013/0170640 A1, teaches receiving first and second ciphertexts having first and second data encrypted per an encryption scheme, the encryption scheme has public/secret keys and encryption, decryption, operation and refresh functions, the encryption function encrypts data, the decryption decrypts ciphertext, the operation receives ciphertexts and performs operation(s) on them, the refresh operates to prevent growth of the magnitude of noise for a ciphertext while reducing the modulus of the ciphertext without using the secret key, utilizing a modulus switching technique that involves transforming a first ciphertext c modulo q into a second ciphertext c' modulo p while preserving correctness.

Laine, U.S. Pub. Number 2019/0007197 A1, teaches Ring-LWE (Learning With Errors)-based cryptosystems. Fully homomorphic encryption refers to an encryption scheme which enables Boolean or arithmetic circuits to be evaluated on the encrypted data, without requiring access to the secret key used to encrypt the data. In RLWE-based homomorphic encryption schemes.

What is missing is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of after storing the intermediate data in the memory device, 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 9, and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 9 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/VU V TRAN/Primary Examiner, Art Unit 2491